[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven.
Docket No. CR 6-327988.
James Shanley, Esq., Defense Counsel, for Petitioner
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner was convicted; following a trial by jury, of Arson, 1st degree (§ 53a-111(a)(1); and Conspiracy to Commit Arson 1st degree (§ 53a-48 and § 53a-111(a)(1). He was sentenced to concurrent twenty year terms on each count, for a total effective sentence of twenty years. The facts underlying convictions are found in State v. Haggood, 36 Conn. App. 753, (1995). In summary, the victims (Doziers) became involved in a neighborhood block watch group designed to improve the CT Page 4733 neighborhood, including creating solutions to drug trafficking in the area. When a drug dealer was arrested, his cohorts believed the Doziers were responsible for tipping the police. Shortly thereafter three windows at the Dozier house were broken by bricks and the petitioner was seen running from the scene. Dozier was later threatened by a co-defendant (Hill), and the following day another brick was thrown at the Dozier home.
Shortly thereafter, the Dozier home was set on fire with gasoline as an accelerant. The Doziers and their three children fled the house, but were able to put out the fire with a fire extinguisher before the fire department arrived.
The petitioner claims that two co-defendants, who pleaded guilty in connection with the same offense, received sentences of eleven or twelve years. He argues that his twenty year sentence is disproportionately high. He posits that the reason was that at the time he had a pending murder, 1st degree charge in New York, which influenced the Connecticut sentence. He states that he was subsequently found not guilty of that New York murder charge.
In its sentencing remarks the Court, however, specifically stated its sentence was based only upon the serious charges for which Haggood was convicted and that it was not considering any narcotics involvement and not considering any pending charges, specifically alluding to the New York matter.
The sentence was based on the severity of the crimes, punishment, and deterrence. It heard from the victim, Mr. Dozier who spoke of the terrorizing of the neighborhood and the danger posed to his three innocent children by the fire bombing.
The petitioner, expressed no concern or remorse for the severity of his crimes. Indeed, in his remarks to the Court, he denied any involvement in the firebombing.
His is not in the same posture as his co-defendants who gave statements which were introduced at the petitioner's trial implicating in the conspiracy.
The sentencing Court had good and sufficient reason to impose the sentence it did in this case. The Division finds it is neither inappropriate nor disproportionate and it is affirmed.
Klaczak, O'Keefe and Ianotti, J.s, participated in this decision. CT Page 4734